Order

PER CURIAM.
A jury convicted Jamie Benedict of one count of attempted stealing, § 564.011, one count of misdemeanor stealing, § 570.030, and ten counts of felony stealing, § 570.030. The jury found Ms. Benedict not guilty of one count of misdemeanor stealing and one count of felony stealing.
*215She was sentenced to six consecutive one-year terms and fined $11,000. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).